                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                         No. 3:12-CR-00392-8-MO

                Plaintiff,                        ORDER ALLOWING
                                                  RELEASE
                vs.

RODNEY GAYLIN TATE,

                Defendant.




          Having considered Defendant's Unopposed Motion for Early Release to
Residential Reentry Center,
          IT IS HEREBY ORDERED that defendant's Sentence is amended as to the
period of incarceration in the Bureau of Prisons as follows: Defendant is sentenced
to time served. The remainder of the Judgment and Commitment remain in full
effect.

                             I r'fr\
                DATED this __J_Q_ day of March, 2020.



                                              N\v.Jl\l\~~
                                           The Honorable MichaerMosman
                                           U.S. DISTRICT COURT JUDGE


Order prepared by:
Erik E. Eklund, OSB #075760
333 SW Taylor St., Suite 300
Portland, OR 97204
Telephone: (503) 782-4795
Email: erikeklundlaw@gmail.com
Attorney For Defendant



Page 1- ORDER MODIFYING SENTENCE
